1. "The offense charged in the Penal Code, § 110 [Code, § 26-1602], is complete if it be shown that the accused fraudulently decoyed or enticed away a child under the age of eighteen years, against the will of both of his parents and without the consent of either of such parents, even though it be not shown that the accused either forcibly or maliciously did lead, take, or carry away the child in question. It is sufficient, to authorize conviction of this offense, if it be shown that the child in question was decoyed or enticed away from parental control without the consent of the parent."  Arrington v. State, 3 Ga. App. 30 (2) (59 S.E. 207);  Taylor v. State, 25 Ga. App. 500 (103 S.E. 740). Under the foregoing ruling and the facts of the instant case, the conviction of the defendant was amply authorized.
2. The sole special ground of the motion for new trial alleges that the court erred in failing to charge the jury, "that the State must prove beyond a reasonable doubt that the defendant did forcibly, maliciously, or fraudulently lead, take, or carry away, or decoy or entice the child away." The court read to the jury the indictment which charged that the defendant, "with force and arms, did unlawfully, maliciously, and fraudulently lead, take, decoy, entice, and carry away Ruth Findley, a girl, under the age of eighteen years, from her mother and guardian, without the consent of said mother and guardian, and without the consent of any parent of said girl." The court then charged that the burden was on the State to prove the charge as set forth in the indictment to the satisfaction of the jury, beyond a reasonable doubt. In view of these instructions, the special ground of the motion shows no cause for a reversal of the judgment.
Judgment affirmed. MacIntyre and Guerry, JJ.,concur.
                       DECIDED FEBRUARY 10, 1940.